                   UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                        File No.: 5:09-CR-158-D-6

UNITED STATES OF AMERICA,                )
                                         )
                V.                       )     ORDER TO SEAL
                                         )     (DE 397)
MARCUS ANTWAN WILEY                      )


         Upon the motion of the defendant and for good cause shown, it is hereby

ordered that DE 397 (Presentence Report) be sealed until further notice by this

Court.

         This    4-   day of   ,M1i-r ,2021.

                                   JA---jEsc~Jiv~ III
                                   United States District Judge
